Name: 2013/639/EU: Commission Decision of 6Ã November 2013 terminating the anti-dumping proceeding concerning imports of certain seamless pipes and tubes of iron or steel, of an external diameter exceeding 406,4Ã mm, originating in the PeopleÃ¢ s Republic of China
 Type: Decision
 Subject Matter: Asia and Oceania;  trade;  competition;  technology and technical regulations;  international trade
 Date Published: 2013-11-07

 7.11.2013 EN Official Journal of the European Union L 296/24 COMMISSION DECISION of 6 November 2013 terminating the anti-dumping proceeding concerning imports of certain seamless pipes and tubes of iron or steel, of an external diameter exceeding 406,4 mm, originating in the Peoples Republic of China (2013/639/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9 thereof, Whereas: A. INITIATION (1) On 16 February 2013, the European Commission (the Commission) initiated an anti-dumping proceeding with regard to imports into the Union of certain seamless pipes and tubes of iron or steel, of an external diameter exceeding 406,4 mm, originating in the Peoples Republic of China (PRC) and published a notice of initiation in the Official Journal of the European Union (2). (2) The proceeding was initiated following a complaint lodged by the Defence Committee of the seamless pipes and tubes industry of the European Union (the complainant), representing more than 25 % of the total Union production of certain seamless pipes and tubes of iron or steel, of an external diameter exceeding 406,4 mm. The complaint contained prima facie evidence of dumping of the product and of resulting material injury that was sufficient to justify the initiation. (3) The Commission informed the complainant, other known Union producers, the known exporting producers in the PRC, possible analogue country producers, known importers, distributors, and other parties known to be concerned, and representatives of the PRC of the initiation of the proceeding. Interested parties were given an opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. (4) The complainant, other Union producers, the exporting producers in the PRC, importers and distributors made their views known. All interested parties, who so requested and showed that there were particular reasons why they should be heard, were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (5) By a letter of 9 September 2013 to the Commission, the complainant withdrew its complaint. (6) In accordance with Article 9(1) of the basic Regulation, a proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (7) The investigation has not brought to light any considerations showing that such termination would be against the Union interest. Therefore, the Commission considered that the present proceeding should be terminated. Interested parties were informed accordingly and were given an opportunity to comment. No comments were received. (8) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of certain seamless pipes and tubes of iron or steel, of an external diameter exceeding 406,4 mm, originating in the PRC, should be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of seamless pipes and tubes of iron or steel, other than of stainless steel, of circular cross-section, of an external diameter exceeding 406,4 mm, originating in the Peoples Republic of China, currently falling within CN codes 7304 19 90, 7304 29 90, 7304 39 98 and 7304 59 99, is terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 45, 16.2.2013, p. 3.